Citation Nr: 1135983	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-07 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to an initial compensable evaluation for allergic rhinitis from February 26, 2008 to May 09, 2008.  

6.  Entitlement to an initial compensable evaluation for allergic rhinitis from May 10, 2008.  


REPRESENTATION

Appellant represented by:	Brian Walker, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 2003 to January 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2006 and July 2008 rating decisions by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for back and left foot disorders, and entitlement to an initial compensable evaluation for allergic rhinitis from May 10, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative evidence demonstrates that a left ankle disorder is related to active service.    

2.  Resolving reasonable doubt in the Veteran's favor the evidence demonstrates that schizophrenia is related to service.  

3.  Between February 26, 2008 and May 9, 2008, the evidence does not demonstrate that allergic rhinitis was manifested by polyps or with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  A left ankle disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

2.  Schizophrenia was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.304.

3.  From February 26, 2008 to May 9, 2008, the criteria for a compensable rating for allergic rhinitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in May 2006 (service connection claims) and March 2008 (increased rating claim) of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Laws and Regulations-Service Connection

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In addition to the general laws and regulations governing service connection, certain diseases, including psychoses and arthritis, are presumed to be the result of service when it is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Although the Veteran is entitled to consideration under the law and regulations governing presumptive service connection, the failure to meet those requirements is not dispositive.  The Veteran may still show a direct link between his claimed disorders and service.  38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Left Ankle Disorder-Factual Background and Analysis

The Veteran's service treatment records indicate that in December 2003 he injured his ankle.  Service treatment notes reported that the Veteran experienced sharp aching pain in the left lateral malleolus.  August 2004 service treatment notes reported left foot pain, and a healing stress fracture.  

The Veteran was provided with a VA examination in May 2008.  The VA examiner noted that the Veteran complained of ankle pain.  The examiner, having examined the Veteran and having reviewed the claims file, stated that the left ankle disorder was related to service.  The examiner stated that orthopedic literature documented that a tear of the ligmentous structures of the ankle resulted in healing with scar tissue which was more easily torn with activities, particularly with inversion or eversion injuries of the ankle which the Veteran experienced with sports.  

The Veteran was afforded an additional VA examination in April 2010 following which the VA examiner stated that the appellant had had a left ankle sprain without residuals or complaints.  The examiner opined that it was less likely than not that the ankle sprain was related to the Veteran's military service.  Notably, however, the April 2010 VA examiner failed to provide any reasons or basis for his conclusion that the Veteran's left ankle symptoms were due to service.  Hence, the May 2008 VA examiner's opinion is of greater probative value as that examiner provided support for the opinion offered.  

As the evidence of record demonstrates an in-service left ankle disability, a present left ankle disability, and a competent opinion relating the Veteran's present ankle complaints to his service, service connection has been established.  Entitlement to service connection for a left ankle disorder is therefore granted.


Service Connection for a Psychiatric Disorder-Factual Background and Analysis

The Veteran was clinically evaluated as psychiatrically normal at enlistment.  

Service treatment records show that by 2005, the Veteran showed signs of a psychiatric disorder.  Specifically, an August 2005 treatment note reported that psychiatric testing suggested schizophrenia.  Additional service treatment records noted that the Veteran entertained a number of delusions during service.  The appellant was discharged under Army Regulation 235-200, paragraph 5-13 for a personality disorder.

Included in the claims file is an August 2006 VA medical center treatment note in which the Veteran was diagnosed with psychosis, not otherwise specified; rule out paranoid schizophrenia; and cannabis abuse.  Also included in the claims file is an August 2007 VA medical center treatment note in which the appellant's treating psychiatrist noted that the Veteran was discharged with a diagnosis of personality disorder and that the personality disorder diagnosis was "clearly either in error or intentionally false, given [that the Veteran] was psychotic in the military inconsistent with personality problem as a primary diagnosis."

The Veteran was afforded a VA examination in May 2008.  He was diagnosed by the VA examiner with paranoid type schizophrenia.  The VA examiner found that the onset of Veteran's schizophrenia's occurred in-service, but the appellant did not become fully inflamed until soon after his discharge when he was hospitalized for psychosis within a year of his discharge.

The claims file contains numerous letters from family members in which they attest to the fact that, after service, the Veteran had become "a changed man."  

The evidence of record also contains isolated reports which indicate that the Veteran had some psychiatric symptoms prior to his service.  A September 2007 VA medical center treatment note reported the Veteran's father's discussion of the appellant's LSD use and psychiatric symptoms thereafter, and a January 2008 treatment note reported that the claimant's sister stated that he had been chronically ill for ten years and had not been the same since using LSD.  The overwhelming majority of the medical evidence shows, however, that the Veteran's schizophrenia manifested in service and that his symptoms were compensably disabling within a year of separation from active duty.  

Thus, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for schizophrenia is established. 

The benefit sought on appeal is allowed.

Increased Ratings Claims-Laws and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Code's of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4.

The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6522.  A 10 percent rating is warranted for allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  When there are polyps, a 30 percent rating is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating for Allergic Rhinitis-Factual Background and Analysis

In May 2008, the Veteran was afforded a VA examination in order to determine the nature and severity of his allergic rhinitis.  During his examination it was noted that the Veteran had very significant enlargement of the inferior turbinates, specifically on the right side.  The nasal muscosa was very pale, edematous and allergic in appearance.  There was no mucopos present in the nose or nasopharynx.  There was no nasal crusting present.  There were no nasal polyps noted.  The left nasal cavity appeared wide open without evidence of significant nasal obstruction.  On the right side an approximately 50 percent nasal obstruction was noted from a combination of enlargement of the right inferior turbinate to the deviation of the nasal septum.

In light of this evidence a compensable disability evaluation is not warranted for the period between February 26, 2008 and May 9, 2008 because the evidence does not demonstrate greater than a 50 percent obstruction of the nasal passages or a complete obstruction of one side.  Accordingly, the Veteran did not meet the criteria for a 10 percent disability rating or higher during the term at issue.  The Veteran's claim for an increased disability rating for allergic rhinitis is therefore denied.

The Board finds that the schedular criteria reasonably describe the claimant's disability level and symptomatology, and that the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular rating is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  

In reaching the decision to deny an increased rating the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to service connection for a left ankle disorder is granted.

Entitlement to service connection for schizophrenia is granted.

Entitlement to an initial compensable evaluation for allergic rhinitis between February 26, 2008 and May 09, 2008 is denied.


REMAND

The Board finds that additional development is in order before a determination may be made on the issues of entitlement to service connection for back and left foot disorders, and entitlement to a compensable evaluation for allergic rhinitis from May 10, 2008.

Regarding the issue of entitlement to service connection for a back disorder, service treatment notes contain a undated treatment record in which it was noted that the Veteran complained of pain in his back following a road march.  Assessments of abrasion and back strain were provided.  

The claims file contains a January 2008 VA medical center treatment note in which the Veteran's sister reportedly stated that her brother had a history or jumping out of moving cars into ongoing traffic and barely escaping with his life, presumably secondary to his psychiatric condition.  The claims file additionally contains evidence of a May 2010 car accident.

The evidence of record also includes two VA medical examination reports following an examination of the Veteran's spine.  A May 2008 VA examination reported that x-rays were normal and that the Veteran's myofascial lumbar syndrome was related to an in-service lumbar strain.  In an April 2010 VA examination report, the examiner noted that there was no evidence of an in-service back injury.  Consequently, the examiner opined that it was less likely than not that the Veteran's low back strain was related to his military service.  

The Board finds that a new VA examination is in order.  Significantly, while the Veteran's May 2008 and April 2010 VA examiners came to wholly different conclusions as to whether the Veteran's back disorder was related to his service, neither examiner appears to have been fully informed by the record.  Moreover, neither examiner appears to have been aware of the Veteran's post-service accidents or if so informed, neither examiner discussed the effects, if any, of such post-service injuries.  Finally, the April 2010 VA examiner, erroneously stated that there was no documentation of an in-service back injury.  Accordingly, in accordance with its duty to assist the Veteran is entitled to a new VA examination.  38 C.F.R. § 3.159.

Turning to the issue of entitlement to service connection for a left foot disorder, in December 2003 the Veteran reported landing awkwardly on his left foot and experiencing sharp pain.  It was noted that the Veteran's feet were "ok" the day after.  

The Veteran was afforded a VA examination in May 2008 in order to determine the etiology of any left foot disorder.  Regrettably, the examiner mistakenly addressed the etiology of a right foot disorder.  The Veteran was examined again in April 2010, however, the VA examiner failed to provide any reasons for his opinion.  Hence, these examinations are inadequate and a new VA examination is therefore in order.  

Additionally, as held above, the Veteran is now service connected for a left ankle disorder.  Hence, he potentially is eligible for service connection for a left foot disorder secondary to a left ankle disorder.  Accordingly, the Veteran must be informed of the evidence required to establish entitlement to service connection on a secondary basis.  Moreover, on examination the VA examiner must consider whether the service-connected ankle disorder has caused or aggravated any diagnosed left foot disorder.

Finally, regarding the claimed of entitlement to a compensable evaluation for allergic rhinitis from May 10, 2008, the Veteran was provided with a VA examination in April 2010 to determine the nature and severity of his allergic rhinitis.  That examiner, however, failed to address the extent of any nasal obstruction.  Thus, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must notify the Veteran of the evidence necessary to establish service connection under 38 C.F.R. §  3.310, secondary service connection.  

2.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, the AMC/RO should schedule the Veteran for a VA orthopedic examination by a physician.  The claims folder to include the May 2008 and April 2010 VA examination reports, and a copy of this REMAND are to be made available for the examining physician to review.  The examining physician is to specifically address the following: 

Is it at least as likely as not, i.e., is there a 50/50 chance that any currently diagnosed back disorder was incurred in service.  Any opinion expressed must be accompanied by a complete and full written rationale based on evidence in the claims file and sound medical principles.  In offering any opinion the examiner must specifically address the Veteran's history of motor vehicle accidents, to include lay assertions that the appellant has a history of jumping out of moving cars and to discuss the effects, if any, on the Veteran's back.  

The VA examiner must also opine whether it is it at least as likely as not that any diagnosed left foot disorder was incurred in-service.  If such a disorder was not so incurred, the examiner must address whether there is a 50/50 chance that a left foot disorder is proximately due to or permanently aggravated by the Veteran's service-connected left ankle disorder.  If aggravation is found, the examiner must provide an opinion as to the degree in which a left foot disorder was aggravated beyond the natural progression of the disorder.

Finally, the Board notes that the appellant is service connected for schizophrenia.  If residuals of any back or foot injury are found to result from psychotic behavior that finding must be noted and explained.

All opinions expressed must be accompanied by a complete and full written rationale based on evidence in the claims file and sound medical principles.  

4.  The AMC/RO must also schedule the Veteran for a VA examination in order to determine the nature and severity of his rhinitis.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating disorders of the nose, sinus, larynx and pharynx, the physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of any rhinitis.  The percentage of any nasal obstruction must be reported for each side of the nose.  A complete rationale for any opinions expressed must be provided.  

5.  Thereafter, the AMC/RO must review the examination reports to ensure they are each in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
6  The Veteran is to be notified that it is his  responsibility to report for any and all scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

7.  The RO must then readjudicate remanded issues on appeal.  If any claim is not granted to the Veteran's satisfaction, the RO must issue the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


